Case 3:20-cv-01358-BJD-MCR Document 3 Filed 12/04/20 Page 1 of 4 PageID 55




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION

DANNIS C. WOODS,

                  Plaintiff,

v.                                            Case No. 3:20-cv-1358-J-39MCR

LAKE BUTLER RMC, et al.,

                 Defendants.
_______________________________

            ORDER OF DISMISSAL WITHOUT PREJUDICE
      Plaintiff, Dannis C. Woods, an inmate of the Florida penal system,

initiated this action by filing a pro se motion for temporary restraining order

or preliminary injunction (Doc. 1; Motion). In the motion, Plaintiff, who

admittedly is “mentally incompetent,” asserts he incurred false disciplinary

charges on October 21, 2020, for attempting to establish a personal, sexual

relationship with a female staff member. See Motion at 3, 11, 18.1 He claims

that officers are “using [their] own families, boyfriends, [and] husbands” to

harm him in prison and on the “city streets” around the institution—the

Reception and Medical Center (RMC).2 Id. at 3. It is unclear what relief


      1 The motion itself is just over one page. However, Plaintiff attaches
numerous prison documents, including grievances, responses to his grievances,
and disciplinary reports. Many of the documents are duplicative.

      2In light of Plaintiff’s allegations, the Clerk immediately issued a
“Standing Order” to the Inspector General and the Warden of RMC. See Order
Case 3:20-cv-01358-BJD-MCR Document 3 Filed 12/04/20 Page 2 of 4 PageID 56




Plaintiff seeks, though he suggests the Court should investigate RMC because

he incurred disciplinary charges that were falsified out of revenge. Id.

      Injunctive relief, whether in the form of a temporary restraining order

or a preliminary injunction, “is an ‘extraordinary and drastic remedy,’ and [the

movant] bears the ‘burden of persuasion.’” Wreal, LLC v. Amazon.com, Inc.,

840 F.3d 1244, 1247 (11th Cir. 2016) (quoting Siegel v. LePore, 234 F.3d 1163,

1176 (11th Cir. 2000)). To demonstrate entitlement to injunctive relief, a

movant must show the following four prerequisites:

            (1) a substantial likelihood of success on the merits; (2)
            that irreparable injury will be suffered if the relief is
            not granted; (3) that the threatened injury outweighs
            the harm the relief would inflict on the non-movant;
            and (4) that entry of the relief would serve the public
            interest.

Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223, 1225–26 (11th Cir. 2005).

With respect to the second prerequisite, “the asserted irreparable injury ‘must

be neither remote nor speculative, but actual and imminent.’” Siegel, 234 F.3d

at 1176.

      Plaintiff fails to carry his burden demonstrating injunctive relief is

warranted. Importantly, Plaintiff has not properly initiated a civil rights action




(Doc. 2) (notifying the institution of an inmate’s claim of imminent physical
harm).
                                        2
Case 3:20-cv-01358-BJD-MCR Document 3 Filed 12/04/20 Page 3 of 4 PageID 57




by filing a complaint and paying the filing fee.3 Thus, his motion is facially

deficient under the Federal Rules of Civil Procedure and this Court’s Local

Rules. See Fed. R. Civ. P. 65. See also M.D. Fla. R. 4.05(b)(1)-(4), 4.06

(requiring a motion for injunctive relief be supported by a verified complaint

or affidavits showing the movant is threatened with irreparable injury;

describe precisely the conduct sought to be enjoined; and include a supporting

memorandum of law).

      Additionally, Plaintiff asserts no facts suggesting he faces an imminent

threat of harm. Rather, the alleged threats of harm are vague, speculative, and

somewhat fantastical. See Siegel, 234 F.3d at 1176. Even if Plaintiff could

demonstrate irreparable injury, he fails to demonstrate a likelihood of success

on the merits of his underlying claim, principally because his underlying claim,

if any, is unclear. To the extent Plaintiff was adjudicated guilty of the

disciplinary charges levied against him, he may not pursue a retaliation claim

against the officials who filed the charges. See O’Bryant v. Finch, 637 F.3d

1207, 1215 (11th Cir. 2011) (“[A]n inmate cannot state a claim of retaliation

for a disciplinary charge involving a prison rule infraction when the inmate




      3 Plaintiff is a three-strikes litigant, who may not bring a civil rights
action in federal court without prepayment of the filing fee, absent allegations
showing he is in imminent danger of serious physical injury. See 28 U.S.C. §
1915(g) (“three strikes” rule); see also Case No. 3:17-cv-706-J-39JBT
(identifying Plaintiff as a three-striker who may not proceed as a pauper).
                                       3
Case 3:20-cv-01358-BJD-MCR Document 3 Filed 12/04/20 Page 4 of 4 PageID 58




was found guilty of the actual behavior underlying that charge after being

afforded adequate due process.”). And to the extent Plaintiff contends the

prison-official-complainant lied about the disciplinary charges that resulted in

an adjudication of guilt, this Court may not review the propriety of that

adjudication. See Edwards v. Balisok, 520 U.S. 641, 648 (1997) (“[A] claim for

declaratory relief and money damages, based on allegations of deceit and bias

on the part of the decisionmaker that necessarily imply the invalidity of the

punishment imposed, is not cognizable under § 1983.”).

      Accordingly, it is

      ORDERED:

      1.    Plaintiff’s Motion for injunctive relief (Doc. 1) is DENIED.

      2.    This case is hereby DISMISSED without prejudice.

      3.    The Clerk shall enter judgment dismissing this case without

prejudice, terminate any pending motions, and close the file.

      DONE AND ORDERED at Jacksonville, Florida, this 4th day of

December 2020.




Jax-6
c:    Dannis C. Woods



                                       4
